Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 1 of 15 PageID 807




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                              CASE NO: 8:20-cr-286-CEH-AAS

 PAUL STEPHENSON
 ___________________________________/

                                             ORDER

          This matter comes before the Court upon Defendant’s Amended Motion In

 Limine #13 Regarding YouTube Videos [Doc. 110], the United States’ Response in

 Opposition 1 [Doc. 99], the Notice of Supplemental Authorities in Opposition to

 Defendant’s Motion In Limine #13 [Doc. 124], and the arguments of counsel at the

 hearing held on June 24, 2021. Having considered the arguments presented and

 having reviewed the YouTube videos and lyrics, the Court will GRANT Defendant’s

 Amended Motion In Limine #13 Regarding YouTube Videos.

     I.   BACKGROUND

          On or about July 6, 2020, law enforcement observed Defendant Paul

 Stephenson commit traffic violations while driving. When the officer attempted a stop

 of Defendant’s vehicle, Defendant fled. Eventually, the officer was able to conduct a

 felony traffic stop. During Defendant’s arrest, the officer observed a pistol on the

 driver’s floorboard. A search incident to the arrest was conducted, and the officers also



 1
   The United States did not file an amended response and relied on its response directed to
 the original motion.
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 2 of 15 PageID 808




 discovered a black cloth bag containing $19,785.00 and a clear bag containing 429.68

 grams of suspected marijuana. On September 22, 2020, the United States filed an

 indictment, which charges that on or about July 6, 2020, Defendant knowingly and

 intentionally possessed with intent to distribute, a controlled substance involving a

 mixture and substance containing a detectable amount of marijuana in violation of 21

 U.S.C. §§ 841(a)(1) and 841(b)(1)(D) (Count I), and knowingly possessed a firearm in

 furtherance of a violation of 841(a)(1) (Count II). [Doc. 1 at pp 1-2].

                                      The Videos/Lyrics

        On May 11, 2021, the United States notified Defendant of its intent to admit

 into evidence at trial, three publicly available YouTube music videos in which

 Defendant purportedly raps about his drug activities, as well as transcripts of those

 videos’ lyrics. [Docs. 97, 99]. 2 In those videos, Defendant raps under the name “BOC

 FREDO.” The first video, titled “TRAPALOT,” was published on January 21, 2019. 3

 The second video, published on September 8, 2019, is titled “SIDEWALK NI***,”4

 and presents Defendant rapping as a featured performer alongside another rapper who

 performs under the name “BOC GOOLIE.” The third video, “TOP SHOTTAZ,” was

 published the same date as the traffic stop, seizures, and arrest at issue in this case,


 2
   To the extent the YouTube music videos constitute Rule 404(b) evidence, the United States
 did not give timely notice of its intent to use these videos. The United States was required to
 disclose to Defendant such evidence by October 23, 2020. See Doc. 18, p. 4. The videos were
 disclosed to defense counsel on May 11, 2021, one day before the trial was scheduled to
 commence. The Court continued the trial to August 2, 2021. See Doc. 107.
 3
   This video is available at https://www.youtube.com/watch?v= 8KDyrihYeQ.
 4
   Asterisks are used in place of some of the letters as the word is a racial slur. The video is
 available at https://www.youtube.com/watch?v=128hwsOzS3w.
                                               2
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 3 of 15 PageID 809




 July 6, 2020. 5 In that video, Defendant performs alongside another rapper named

 “B9.”

                                     The Motion in Limine

          Defendant immediately moved to exclude these videos as irrelevant and

 inadmissible. [Doc. 99]. On July 8, 2021, Defendant filed an amended motion in

 limine, raising additional arguments for exclusion of the rap videos. [Doc. 110]. First,

 Defendant argues that the rap songs are inadmissible hearsay pursuant to Federal

 Rules of Evidence 801 and 802. Id. at pp. 2-4. In fact, Defendant contends that the

 videos are fictional and a musical art form and are not meant to be interpreted literally.

 Id. at pp. 2-3. Next, Defendant argues that the videos will bring inadmissible bad

 character propensity evidence or gang association evidence through a backdoor into

 the trial and, therefore, it is inadmissible pursuant to Rule 404. Id. at pp. 5-10. Thirdly,

 Defendant argues that the videos should be excluded as unfairly prejudicial pursuant

 to Rule 403, because they include gratuitous profanity, refer to women in derogatory

 terms, and include references to violence. Id. at pp. 11-21. As an alternative, Defendant

 seeks exclusion of certain portions of the lyrics in the event the Court finds the videos

 are admissible. Id. at pp. 21-33.

          Responding to the original motion in limine, the United States argues that the

 lyrics were Defendant’s own words and thus admissible under Rule 801(d)(2)(A) as

 statements of an opposing party. [Doc. 99at p. 1]. The United States also argues that



 5
     This video is available at https://www.youtube.com/watch?v=JkuDRi8yHd4.
                                              3
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 4 of 15 PageID 810




 the three YouTube videos are relevant because they have a tendency to prove facts of

 consequence, including that:

              the defendant knew that the 429.68 grams of marijuana
              were in the bag in his car; (2) the defendant constructively
              possessed that marijuana; (3) he intended to distribute that
              marijuana; ([4]) the $19,785 in cash found in the same bag
              as the marijuana represented proceeds of drug sales or
              money intended to be used to purchase additional supply
              and thus facilitate narcotics trafficking; and (4) the
              defendant possessed the gun for the purpose of furthering
              his narcotics trafficking.

 Id. at p. 7. The United States further argues that the videos are highly probative, on-

 topic, and important to the proof of Defendant’s participation in criminal activity and

 that this case is far more similar to ones in which the admission of videos has been

 upheld. Id. at pp. 8-9. At the hearing, the United States argued that the recency or

 remoteness of the videos is irrelevant.

 II.   LEGAL STANDARD

       “The term ‘motion in limine’ generally refers to a motion ‘to exclude

 anticipated prejudicial evidence before the evidence is actually offered.’ ” United States

 v. Fernetus, 838 F. App'x 426, 432 (11th Cir. 2020) (quoting Luce v. United States, 469

 U.S. 38, 40 n.2 (1984)). “The starting place for evidentiary admissibility is relevance.”

 United States v. McGregor, 960 F.3d 1319, 1323 (11th Cir. 2020). “District courts may

 admit relevant evidence, which is evidence that ‘has any tendency to make a fact [of

 consequence in determining the action] more or less probable than it would be without




                                             4
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 5 of 15 PageID 811




 the evidence.’ ” United States v. Smith, 967 F.3d 1196, 1205 (11th Cir. 2020) (quoting

 Fed. R. Evid. 401). Irrelevant evidence is not admissible. McGregor, 960 F.3d at 1324.

    Evidence must also meet the requirements of Rule 403 and, to the extent necessary,

 Rule 404. Pursuant to Rule 403, the court may exclude relevant evidence if its

 probative value is substantially outweighed by a danger of unfair prejudice, confusing

 the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

 cumulative evidence. Fed. R. Evid. 403. Importantly, “Rule 403 ‘is an extraordinary

 remedy which should be used sparingly, and, indeed, the trial court's discretion to

 exclude evidence as unduly prejudicial is narrowly circumscribed.’ ” McGregor, 960

 F.3d at 1324 (quoting United States v. Cross, 928 F.2d 1030, 1051 (11th Cir. 1991)).

 “Rule 404 prohibits the government from introducing evidence of a prior crime or

 wrongful act to prove the defendant's bad character and show that he acted in

 conformance with that character.” United States v. Clotaire, 963 F.3d 1288, 1299 (11th

 Cir. 2020) (citing Fed. R. Evid. 404(b)(1)), cert. denied, 141 S. Ct. 1743 (2021). The rule

 is “one of inclusion which allows [extrinsic] evidence unless it tends to prove only

 criminal propensity.” United States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir. 2008)

 (quoting United States v. Stephens, 365 F.3d 967, 975 (11th Cir.2004)). It is the province

 of the trial judge to weigh any materiality or relevance against any prejudice. United

 States v. Shelley, 405 F.3d 1195, 1201 (11th Cir. 2005). The trial judge has wide

 discretion in doing so, Cabello v. Fernandez-Larios, 402 F.3d 1148, 1161 (11th Cir. 2005),




                                             5
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 6 of 15 PageID 812




 and unless the judge's reading is “off the scale,” his discretion is not abused, Shelley,

 405 F.3d at 1201.

III.    DISCUSSION

        As an initial matter, the Court notes that the videos each contain both oral

 assertions and physical depictions. See Fed. R. Evid. 801(a) (defining statement as

 including a person's oral assertion, written assertion, or nonverbal conduct, if the

 person intended it as an assertion). However, both the written submissions and oral

 arguments have focused almost exclusively on the lyrics, many of which cannot be

 understood because of the slang terms used, but which purportedly describe drug

 related activities. 6 The songs employ the use of profane, offensive, and racially

 insensitive words and violent and sexual imagery. While the parties have not

 specifically addressed the physical depictions, the Court cannot ignore the portrayals

 in the video, including Defendant and others handling what appear to be firearms,

 marijuana, and large amounts of cash. In determining whether to exclude the

 YouTube videos, the Court will assess whether the statements contained therein are

 inadmissible out-of-court statements, and if not, whether they are relevant, followed

 by a balancing of the probative value and the prejudice.




 6
   Discrepancies exist regarding the interpretation and transcription of the lyrics used in the
 videos. The United States has produced at least two transcriptions of the lyrics which differ
 from Defendant’s assertions as to what is being said in the lyrics. For example, in
 SIDEWALK N***A, the United States contends that the lyrics are “loyal to the sword.”
 Defendant contends that the lyrics are “loyal to the soil.” And, for example, there is a
 discrepancy as to what is meant by “Black Chyna.”
                                               6
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 7 of 15 PageID 813




                         Admissibility of Out-of-Court Statements

       The United States offers the three YouTube videos as statements offered against

 an opposing party pursuant to Rule 801(d)(2)(A). According to Rule 801(d)(2)(A), a

 statement is not hearsay if it is offered against an opposing party and was made by the

 party in an individual or representative capacity. Fed. R. Evid. 801(d)(2)(A); United

 States v. Santos, 947 F.3d 711, 723 (11th Cir. 2020) (stating same). All three videos

 contain statements made by Defendant and are being offered against him in order to

 prove various elements of the offenses. Defendant’s statements, to the extent they are

 understood, in the YouTube videos would qualify as non-hearsay statements. See

 United States v. Garmany, 762 F.2d 929, 938 (11th Cir. 1985) (finding that statements

 made by Defendant, as testified to by a government witness, were clearly admissible

 as admissions by a party opponent); United States v. Willis, 759 F.2d 1486, 1501 (11th

 Cir. 1985) (holding that the district judge properly allowed Defendant’s statement to

 be introduced as a non-hearsay admission by a party opponent). However, Rule

 801(d)(2)(A) does not allow for admission of those portions of the videos which

 contain statements that were not made by Defendant, of which there are several.

                                 Relevance of Statements

       Having found that Defendant’s statements are not hearsay, the Court now turns

 to their relevance. In making this determination, the Court must consider whether the

 statements have any tendency to make a fact more or less probable than it would be

 without the evidence and the fact is of consequence in determining the action. Fed. R.

 Evid. 401. The United States submits that the videos have a tendency to prove facts
                                            7
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 8 of 15 PageID 814




 that are of consequence, and as the Court understands it, relate primarily to

 Defendant’s knowledge, intent, and possession, which are all material to criminal

 liability in this case. To the contrary, Defendant argues that the videos are relevant

 only to establish propensity to sell drugs and bad character, which Rule 404 prohibits.

 [Doc. 110 at pp. 5-10]. Defendant further argues that the two first videos—created at

 a bare minimum of 10-18 months prior to the charged offense—are too remote to be

 relevant. Id. at p. 8.

        According to the United States, Defendant raps about how he makes money

 dealing drugs in the “TRAPALOT” video. In the video titled “SIDEWALK NI***,”

 Defendant purportedly brags about his narcotics trafficking activity and also threatens

 the use of violence to protect his drug turf. In “TOP SHOTTAZ,” Defendant raps

 about his success in trafficking narcotics as well as his possession of a firearm.

 Therefore, the United States contends that the statements made by Defendant in these

 videos are probative as to Defendant’s knowledge, possession, and his intent. The

 Court agrees with the United States that the statements made by Defendant in the

 videos have probative value, as they tend to make it more probable that Defendant

 knew he was in possession of marijuana, proceeds of his dealings in marijuana, and a

 firearm intended for use in his dealings on July 6, 2020.

        However, a concern with this argument is that it is unknown when the videos

 were produced. All that is known is that “TRAPALOT” was uploaded to YouTube

 on January 21, 2019, almost eighteen months prior to the charged offense.

 “SIDEWALK N***A” was uploaded to YouTube on September 8, 2019,
                                            8
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 9 of 15 PageID 815




 approximately ten months prior to the charged offense. “TOP SHOTTAZ” was

 uploaded to YouTube on July 6, 2020, the day of the charged offense. In none of the

 videos does Defendant admit to the charged offenses.                 If the United States’

 interpretation of the videos is correct, Defendant raps about his past drug dealings,

 trafficking in narcotics and possessing a firearm.

        The remoteness of the first video, published eighteen months prior to the date

 of the offense, diminishes its probative value and the remoteness of the second video,

 published ten months before the offense, reduces its probative value. A court, in its

 discretion, may exclude relevant and material evidence if it is too remote in time from

 the issues at trial. Thigpen v. Thigpen, 926 F. 2d 1003, 1013 (11th Cir. 1991). Temporal

 remoteness is an important factor to be considered as it depreciates the probity of the

 extrinsic offense. United States v. Matthews, 431 F.3d 1296, 1311 (11th Cir. 2005).

 Because decisions as to impermissible remoteness are so fact-specific, there is no

 generally applicable litmus test. Id. (quoting United States v. Pollock, 926 F.2d 1044,

 1048 (11th Cir.1991)). “When the admission of extrinsic act evidence is challenged on

 the grounds of remoteness the relevant inquiry is whether the other acts have ‘clear

 probative value with respect to the intent of the accused at the time of the offense charged.’

 ” United States v. Scott, 701 F.2d 1340, 1345–46 (11th Cir. 1983) (quoting United States

 v. San Martin, 505 F.2d 918 (5th Cir.1974)). The Court cannot say that the first video

 is probative as to Defendant’s knowledge, possession, and intent at the time of the

 charged offense and the Court seriously questions the value of the second video. In

 fact, there is absolutely no evidence before the Court as to when the lyrics were actually
                                               9
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 10 of 15 PageID 816




 written, the songs recorded, or the videos filmed and edited. As such, the Court finds

 the statements in the first video too remote to be of much probative value and that the

 statements in the second video are of dubious probative value based on the lapse in

 time.

                           Weighing Probative Value and Prejudice

         Moreover, the Court finds that the likely prejudice to Defendant from admitting

 these statements greatly outweigh any probative value. Again, the lyrics purportedly

 depict drug related activities and incorporate profane, offensive, and racially

 insensitive words and violent and sexual imagery. The first and second videos both

 specifically reference the BOC OMN gang with which Defendant is purportedly

 affiliated. The Court has previously ruled such evidence highly prejudicial and

 inadmissible at the trial of this case. [Doc. 93, pp. 7-10]. Additionally, the first video

 shows Defendant handling a large amount of cash and in possession of a firearm; the

 second video also shows him handling a large amount of cash; and the third video

 shows him in possession of and handling various firearms. These lyrics and depictions

 of Defendant create a significant risk that the jury will view him as a violent drug dealer

 and gang member and find him guilty of the charged offenses for improper reasons.

 The evidence that is directly relevant to this case pales in comparison to the YouTube

 videos the United States seeks to present. The YouTube videos will overshadow the

 acts giving rise to the charges here. For example, the parties have each identified

 expert witnesses they intend to call in this case if the videos are admitted in evidence:

 Defendant, Professor Charis Kubrin, who will provide background information about
                                             10
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 11 of 15 PageID 817




 rap music and discuss the genre’s artistic conventions, see doc. 127; United States,

 federal inmate Devante Moreno Smith, who will interpret the lyrics and images in the

 videos, see doc. 131. This presents a great risk of jurors having difficulty separating the

 issues and according the limited weight to the videos. In essence, the YouTube videos

 will become a feature of the trial. The likely curative effect of any limiting instruction

 will be minimal at best.

        The United States has presented the Court with citations to legal authority from

 this Circuit and other courts across the country, where rap videos have been admitted,

 in spite of some prejudice to Defendant. “[V]irtually all evidence presented against a

 criminal defendant can be considered prejudicial.” United States v. Kapordelis, 569 F.3d

 1291, 1313 (11th Cir. 2009). Hence, it is the danger that unfair prejudice will

 substantially outweigh the probative value of the evidence that warrants its exclusion.

 Id. The Court is not swayed by any of the cited cases that the probative value of the

 videos to the charged offenses in this case outweighs the unfairly prejudicial effect. The

 cited cases are factually distinguishable, 7 simply involved evidence that was more




 7
   United States v. Graham, 293 F. Supp. 3d 732, 734-735 (E.D. Mich. 2017) (finding that while
 rap videos contained profanity, misogyny, and references to violence that viewers could find
 objectionable or shocking, it cannot be said that their content is ‘more inflammatory’ than the
 charged crimes—violent murders, narcotics trafficking, weapons possession, and other
 criminal activity by the alleged enterprise—where indictment charged defendants as members
 of a narcotics trafficking enterprise that was heavily involved in the YouTube Rap Video
 scene, and whose videos allegedly detailed and boasted about their criminal activities).


                                               11
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 12 of 15 PageID 818




 probative that prejudicial, 8 addressed the court’s discretionary authority in ruling on

 such issues, 9 or plainly do no lend much support, if any, to the claim for admission 10.



 8
   United States v. Smith, 967 F.3d 1196, 1205 (11th Cir. 2020) (holding that defendant’s rap
 video which glorified violence had significant probative value for the decision of contested
 issues, including defendant’s identity and whether he brandished a gun when he committed
 the crimes, which was not substantially outweighed by the potential for unfair prejudice);
 United States v. Haight, 892 F.3d 1271, 1278 (D.C. Cir. 2018) (noting that “the District Court
 did not abuse its discretion in concluding that the probative value of the writings outweighed
 any danger of unfair prejudice:), abrogated on other grounds by Borden v. United States, No.
 19-5410, 2021 WL 2367312 (U.S. June 10, 2021); United States v. Pierce, 785 F.3d 832, 836-
 841 (2d Cir. 2015) (introduction of rap video from one of the defendants’ Facebook page
 helped establish the defendant’s association with members of a violent street gang and his
 motive to participate in the charged conduct—conspiracy, racketeering, murder, narcotics
 trafficking, and firearms offenses—and the probative value was not outweighed by the danger
 of unfair prejudice); United States v. Stuckey, 253 F. App'x 468, 483 (6th Cir. 2007) (finding that
 “[g]iven the higher probative value of [the defendant’s] rap lyrics, the district court did not
 abuse its discretion by holding that the danger of unfair prejudice did not substantially
 outweigh the lyrics' probative value” and noting that Rap is no longer an underground
 phenomenon and is a mainstream music genre and reasonable jurors would be unlikely to
 reason that a rapper is violent simply because he raps about violence); United States v.
 Carpenter, 372 F. Supp. 3d 74, 78 (E.D.N.Y. 2019) (finding that while the videos and lyrics
 sought to be admitted undoubtedly contained profanity, misogyny, and other references that
 many individuals might find objectionable, their content was not “more inflammatory” than
 the crimes charged in the superseding indictment—conspiring to distribute heroin and cocaine
 base and weapons possession); United States v. Dore, No. 12 CR 45 RJS, 2013 WL 3965281,
 at *1 (S.D.N.Y. July 31, 2013) (music video depicting two of the defendants and a third,
 unindicted individual acting out an armed robbery was admissible to show the defendant’s
 intent, plan, knowledge and identity; was probative of the relationship between defendants
 and of the conspiracy; and was not unduly prejudicial); United States v. Herron, 762 F. App'x
 25, 30 (2d Cir. 2019) (noting merely that the district court balanced the risk of prejudice from
 the profanity and offensive conduct in the rap videos—used to establish the existence of and
 the defendant’s participation in, the alleged RICO enterprise—against their probative value
 in concluding that Rule 403 did not bar their admission into evidence).
 9
   United States v. Miller, 638 F. App'x 543, 545 (8th Cir. 2016) (noting that great deference is
 given to a district court's application of the Rule 403 balancing test and that the district court
 balanced the interests at stake and determined the value of the relevant evidence outweighed
 the prejudice to the defendant); United States v. Foster, 939 F.2d 445, 457 (7th Cir. 1991)
 (reasoning that admission of rap verse—"Key for Key, Pound for pound I'm the biggest Dope
 Dealer and I serve all over town”—was not to show that defendant was, in fact, “the biggest
 dope dealer” but to show he had some knowledge of narcotics trafficking, and in particular
 drug code words and that the district court is uniquely suited to the task of assessing the
                                                12
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 13 of 15 PageID 819




        The determination as to whether the probative value of evidence is substantially

 outweighed by its prejudicial impact “lies within the sound discretion of the district

 judge and calls for a common sense assessment of all the circumstances surrounding

 the extrinsic offense, including prosecutorial need, overall similarity between the

 extrinsic act and the charged offense, as well as temporal remoteness.” United States v.

 Jernigan, 341 F.3d 1273, 1282 (11th Cir.2003) (quotations omitted). The jurisprudence

 of this Circuit with regards to the admission of rap music or lyrics reflects that some

 cases will require the exclusion of offensive lyrics while others will allow for

 admission. Compare United States v. Gamory, 635 F.3d 480, 493 (11th Cir. 2011)




 relative impact of the inferences that may be drawn from the verse, and any accompanying
 potential for unfair prejudice).
 10
    United States v. Ragland, 434 F. App'x 863, 871 (11th Cir. 2011) (finding that the court abused
 its discretion under Rule 403 in admitting at the defendant’s trial—for perpetrating or
 attempting to perpetrate armed convenience store robberies—a partial music video taken from
 his MySpace page in which he referred to his involvement in a separate armed robbery in
 Pennsylvania); United States v. Moore, 639 F.3d 443, 448 (8th Cir. 2011) (holding that
 admission of lyrics that tended to show Defendant knew cocaine prices, used drug code
 words, and sold drugs to supplement his income but which presented a danger of unfair
 prejudice—as they were replete with vulgar, inflammatory, prejudicial language, most of
 which was irrelevant to whether Defendant was involved in a drug distribution conspiracy—
 did not amount to plain error as there was no Rule 403 objection and the evidence against
 Defendant was overwhelming); United States v. Price, 418 F.3d 771, 783 (7th Cir. 2005) (noting
 that while the lyrics were possibly of some help to the jury in assessing the evidence, their
 possible prejudicial value gave reason for pause, and concluding that any error that resulted
 from admission was harmless because it was made clear at trial that the authorship of the
 song was unknown and it was not attributed to any of the defendants); United States v.
 Williams, 203 F. App'x 976 (11th Cir. 2006) (noting that the defendants challenged the
 admission at trial of rap music and lyrics which graphically and explicitly portrayed their
 gang, Diablos, as an Atlanta-based gang that sold drugs and robbed drug dealers of money
 and drugs, but providing no further analysis).



                                                13
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 14 of 15 PageID 820




 (excluding rap video in prosecution for offenses related to drug conspiracy and money

 laundering where lyrics presented a substantial danger of unfair prejudice because they

 contained violence, profanity, sex, promiscuity, and misogyny and could reasonably

 be understood as promoting a violent and unlawful lifestyle and the video was not

 clearly probative of the defendant’s guilt) with United States v. Belfast, 611 F.3d 783, 820

 (11th Cir. 2010) (admitting violent rap lyrics as more probative than prejudicial in

 prosecution for crimes related to torture, where lyrics provided evidence of facts

 relevant to the indictment’s allegations and contradicted defendant’s exculpatory post

 arrests statements). Having reviewed the lyrics and depictions in the videos and having

 considered their relevance to the charged offenses, the Court finds that the risk that the

 jury will render a conviction based on the rap lyrics and depictions in the YouTube

 videos, rather than what the United States has proven is far greater than the probative

 value of this evidence in establishing Defendant’s knowledge, possession, and intent.

 Therefore, the Court finds that exclusion is warranted.

 IV.    CONCLUSION

        In sum, the first video is too remote to be of much probative value in this case

 and the graphic lyrics and depictions of all three videos render them more prejudicial

 than probative on any material issue. As a result, the Court finds that exclusion of the

 three YouTube videos is warranted.

        Accordingly, it is hereby ORDERED:




                                             14
Case 8:20-cr-00286-CEH-AAS Document 133 Filed 07/23/21 Page 15 of 15 PageID 821




          1. Defendant’s Amended Motion In Limine #13 Regarding YouTube

             Videos [Doc. 110] is GRANTED. The three YouTube videos are

             excluded as evidence in this case.

       DONE AND ORDERED in Tampa, Florida on July 23, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                         15
